Citation Nr: 0700624	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as a residual of asbestos exposure.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include current residuals of an esophageal 
tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, in which the RO 
denied the veteran service connection for a lung condition 
and a stomach condition, both due to exposure to asbestos.  
The veteran filed a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
November 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2003.

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In March 2005, the Board remanded the claims for service 
connection to the RO for further development, to include 
obtaining additional service hospital clinical records and 
arranging for the veteran to undergo a VA examination to 
obtain a nexus opinion.  After completing all requested 
action to the extent possible, the RO continued the denial of 
the claims (as reflected in the July 2006 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran likely had some short-term asbestos 
exposure during service, no asbestos-associated lung 
condition was shown in service, and the only medical opinion 
to address the etiology of current lung disability weighs 
against the claim.

3.  Although the veteran had gastrointestinal complaints in 
service, no gastrointestinal disability was then shown, and 
the only medical opinion to address  current gastrointestinal 
disability and his in-service gastrointestinal complaints 
weighs against the claim.


CONCLUSION OF LAW

1.  The criteria for service connection for a lung 
disability, claimed as a residual of asbestos exposure, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a 
gastrointestinal disability, to include current residuals of 
an esophageal tear, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In November 2001, prior to the rating decision on appeal, the 
RO sent the appellant notice letters informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  One 
letter requested that the veteran submit additional 
information specifically related to his claim for a lung 
condition based on exposure to asbestos, to include the type 
and nature of his duties in service that resulted in exposure 
to asbestos, and his exposure to asbestos since service.  
After each letter, the appellant and his representative were 
afforded opportunities to respond before the RO adjudicated 
the claims (as reflected in the June 2002 rating decision).  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support each claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the pre-rating notice letter in 
November 2001 and a post-rating notice letters in March 2005 
and August 2005 collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The November 2001 letter advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The March 2005 letter specifically advised 
the appellant, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession that pertains to your claim, please send it to 
us."  In the August 2005 letter, the RO advised the veteran 
of the results of its unsuccessful search to obtain 
additional service records, and requested that the veteran 
furnish any such clinical records in his possession, or 
provide information as to their whereabouts.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, the RO gave the 
appellant notice of what was required to substantiate his 
claim, and the appellant was afforded an opportunity to 
submit information and evidence pertinent to his claim via 
the November 2001 letter.  Following the issuance of the most 
recent, March and August 2005 letters-which substantially 
completed VA's notice requirements and corrected any 
deficiencies in the November 2001 letter-the appellant was 
afforded further opportunities to present information or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in July 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant as regards degree of 
disability or effective date of rating; however, on these 
facts, such omission is harmless.  Id.  Because the Board's 
decision herein denies service connection for each of the 
claimed disabilities, no disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO obtained the appellant's available service 
medical records and notified the veteran as to records that 
could not be obtained.  Post service records from VA and 
private medical providers have been associated with the 
claims file.  In August 2005, the RO informed the veteran 
that his in-service hospital clinical records were requested, 
but were not available, and requested his assistance in 
obtaining these records.  Also, the appellant was afforded a 
VA-contracted medical examination in connection with the 
claim, and the report of that examination is of record.  A 
transcript of the October 2004 hearing also is of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with 
either claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Lung Disability

The veteran's available service medical records include a 
pre-induction Report of Medical History, dated in September 
1965, that reflects the veteran's notations as to having 
shortness of breath, asthma, and pain or pressure in the 
chest.  The physician's summary includes notations that the 
veteran had seasonal hay fever, moderate, controlled by 
medications; and asthma in childhood, no recurrence.  The 
separation examination report includes findings that the 
veteran's lungs and chest were normal.  The veteran's Form 
DD-214 shows that he received a seven-week training course in 
vehicle mechanics.

Post service, a May 1994 private record from the Occupational 
Pneumoconiosis Board, signed by three physicians, includes a 
notation that the veteran had been exposed to a dust hazard 
for 14 years with sufficient exposure to have caused 
occupational pneumoconiosis or to have perceptibly aggravated 
a pre-existing occupational pneumoconiosis.  It was indicated 
that the veteran was a plant worker.  An X-ray of the 
veteran's chest revealed findings consistent with previous 
exposure to asbestos fibers.

An April 1997 private medical record from D.W., M.D., shows 
that the veteran complained of complications due to asbestos 
to lungs.  He stated that he had shortness of breath.  A 
chest X-ray was ordered.  The chest X-ray revealed an 
increase in markings, calcific granulomalous disease, and 
pleural thickening noted.  

A December 1997 record from the Occupational Pneumoconiosis 
Board, signed by three physicians, includes notations that 
the veteran had been exposed to a dust hazard for 18 years.  
X-ray of the chest findings were also compatible with 
asbestosis.

In a May 1998 letter, D.W., M.D., a private physician, stated 
that the veteran had been diagnosed with occupational 
pneumoconiosis.

In a November 2001 statement, the veteran stated that while 
in service, he worked as a motor pool mechanic on brake 
linings on vehicles.  Post service, he was a welder/mechanic 
for 13 years, worked for Kaiser Aluminum for nine years, and 
worked for 12 years as an electrician.  He admitted to being 
exposed to asbestos after his discharge from service.

A November 2002 X-ray of the chest revealed small, non-
specific pleural based areas of soft tissue density along the 
periphery of the right and left lung.

During the October 2004 Board hearing, the veteran testified 
that, during service, he tore down from the ceilings all 
insulation and ceiling panels while looking for a missing 
rifle.  In doing so, .  He stated that the panels were made 
out of asbestos.  After service, he stated that he worked in 
a power plant and then for an aluminum company.  These jobs 
required him to wear protective gear for his face.

A November 2004 private X-ray from the Holzer Clinic shows 
radiographically stable nonacute chest X-ray with chronic 
pulmonary changes and a slightly decreased inspiratory effort 
from prior study.

During a May 2006 VA examination, the veteran reported being 
exposed to asbestos while in the service.  Specifically, he 
reported that for three months, he changed brake shoes on 
vehicles.  He also indicated that, while looking for a lost 
rifle, he removed the barracks ceiling tiles and insulation, 
which exposed him to asbestos.  Further, he stated that he 
was exposed to asbestos covered steam pipes at his work 
station when he worked in field radio.  An X-ray of the chest 
was conducted and revealed pleural plaques bilaterally, but 
no calcified plaques were identified.  Pulmonary function 
tests were conducted and revealed mild restriction without 
post bronchodilator response, mild decrease in diffusing 
capacity.  A computed tomography of the chest was also 
conducted and revealed pleuroparenchymal fibrosis with 
extensive plaque formation consistent with the clinical 
suspicion of asbestosis.  Based on diagnostic testing and 
physical examination, the VA examiner stated that the 
veteran's chest X-rays revealed pleural plaques that were at 
least as likely due to asbestos exposure.  

As indicated above, the veteran is noted to have been trained 
for seven weeks as a vehicle mechanic while he was in 
service; such position likely possibly involved asbestos 
exposure. Giving the veteran the benefit of the doubt, the 
Board finds (as the May 2006 examiner essentially found), 
that the overall record indicates that the veteran likely had 
some short-term in-service asbestos exposure.  The post-
service record also reflects findings lung problems 
characterized as asbestosis or as consistent with asbestos 
exposure.  The question that thus remains is whether the 
veteran's current lung disability is related to in service 
asbestos exposure.

However, as indicated above, no asbestos-related lung 
disability was present in service, and the first indication 
of any such disability was in 1994, many years after service.  
Furthermore, the only medical opinion to directly address the 
etiology of current asbestos-related lung problems weighs 
against the claim.  

Clearly, the May 2006 VA examiner fully considered the 
veteran's history in providing the requested opinion, 
observing that the veteran's exposure to brake pads in 
service resulted in possible exposure to asbestos, depending 
on the composition of the brakes, as well as the size of the 
room and the airflow involved.  As regards the veteran's 
other assertions, the examiner expressed doubt that the 
ceiling tiles were made of asbestos and noted that the 
asbestos covering the pipes was generally safe until it was 
disturbed.  As the veteran was only briefly exposed to 
asbestos when working as a mechanic while in service 
[parenthetically, the Board notes that the veteran reported 
working as a mechanic for three months, while his Form DD-214 
notes that his training course was for seven weeks], the 
examiner opined that this brief exposure was far less likely 
than the veteran's industrial exposure-noted as a plant 
worker with 18 years of dust hazard exposure sufficient to 
have caused occupational pneumoconiosis-to be responsible 
for asbestosis.  

Thus, the examiner found current asbestosis less likely 
related to possible short-term in-service asbestosis exposure 
and more likely related to reported long-term post-service 
exposure.  As such, the only medical opinion as to etiology-
based on examination of the veteran and consideration of his 
documented history and assertions, and thus, probative of the 
medical nexus question-weighs against the claim, and neither 
the veteran nor his representative has presented, identified 
or even alluded to the existence of any medical opinion that 
would, in fact, support the claim.  

B.  Gastrointestinal Disability

The veteran's pre-induction Report of Medical History, dated 
in September 1965, shows that the veteran reported having 
frequent indigestion and stomach, liver, or intestinal 
trouble.  The physician noted that the veteran had pain in 
epigastric, mild.  The pre-induction Report of Medical 
Examination noted that the veteran's abdomen and viscera were 
normal.  In March 1967, the veteran was noted to complain of 
diarrhea with blood mixed in.  The diagnosis was enteritis.  
In April 1967, the veteran reported having lower abdominal 
pain.  The diagnosis was probable Mallory-Weiss syndrome 
(esophageal tear secondary to emesis), but perforated 
duodenal ulcer was possible.  The veteran was then 
hospitalized for three days and the diagnosis was acute 
gastroenteritis, cause undetermined.  He was noted to have 
had no operations while he was hospitalized.  The March 1968 
separation Report of Medical History shows the veteran 
reported having stomach, liver or intestinal trouble.  The 
March 1968 Report of Medical History shows that the veteran's 
abdomen and viscera were normal.

Post-service, private medical records from Holzer Hospital, 
dated from August 1987 to May 1988, include a November 1987 
record shows the veteran complained of a gnawing sensation in 
the epigastric region.  The diagnosis was possible gastritis 
or gastric ulcer.  A May 1988 record shows that the veteran 
had recurrent heartburn and problems with dysphagia.

In a November 2001 statement, the veteran stated that he had 
food poisoning in service and was admitted to the hospital 
for three days.  He stated that he has had stomach problems 
since that time.

A November 2001 private medical record from D.W., M.D., shows 
that the veteran complained of heartburn.  He was referred to 
a specialist.

A December 2001 private medical record from the Holzer Clinic 
reveals that the veteran had a history of heartburn.  He was 
scheduled for an upper endoscopy, possible dilatation.  The 
December 2001 gastroscopy revealed Schatzki's ring with 
hiatal hernia, dilatation done.  The diagnosis was 
diverticulosis coli, terminal ileum.  

In a December 2002 statement, the veteran stated that he 
believed his stomach problem was mainly caused by the 
incident in service that caused a tear in his esophagus with 
residual scar tissue that caused a restriction.

During the October 2004 Board hearing, the veteran stated 
that, while in service, he became sick with vomiting and 
stomach pains.  He indicated that he was transferred to the 
dispensary, where they determined that he had food poisoning, 
and was later transferred to a military hospital where he 
believed they pumped his stomach and he was in the hospital 
for three or four days.  He stated that the doctors told him 
that more than likely, he had torn the lining in his stomach 
or his esophagus and he was also given medication that he 
took for the remainder of his time in the service.  He 
testified that, after he left the military, he went to a 
family doctor, but that he did not know what the problem was.  
He also stated that his current physician performed an 
esophageal scope, which he was told by his physician revealed 
scars in the area and a tear.  He further stated that he gave 
his private physician his medical records from service and 
the physician stated that it was possible that the veteran's 
service gastrointestinal problems could have caused the 
scarring in his stomach or in his esophagus because he did 
not have any other stomach problems or conditions that would 
have caused the scarring.

On May 2006 VA examination, the veteran reported having 
stomach problems in service and being hospitalized.  After 
service, he reported that his heartburn got worse and he 
treated his symptoms with over the counter medication until 
the 1990s when he went to see a gastroenterologist.  An X-ray 
of the esophagus using barium revealed a tiny sliding hiatal 
hernia, no sign of stricture, and incidental transient 
pharyngeal diverticula.  The diagnosis was gastric reflux, 
hiatal hernia.

The Board notes that the veteran was shown to have acute 
gastroenteritis in service.  Currently, he has a diagnosis of 
gastric reflux, hiatal hernia.  Hence, the only question 
remaining for resolution is whether there is a medical nexus 
between the veteran's current gastrointestinal disability and 
gastrointestinal problems noted in service.  

Unfortunately, the Board finds that the only medical opinion 
on the matter of whether the veteran's current 
gastrointestinal disability is related to service weighs 
against his claim for service connection.  In this regard, 
the May 2006 VA examiner opined that the veteran's persistent 
gastric reflux and hiatal hernia were less likely as not 
related to his service experiences.  The examiner reasoned 
that in service, the veteran was diagnosed with "probable" 
Mallory Weiss syndrome, but there was no mention of vomiting 
blood.  The physician further noted that Mallory Weiss 
syndrome is a longitudinal tear of the distal esophagus or 
proximal stomach caused by forceful retching and opined that 
the veteran probably did not have this syndrome.  The 
examiner noted that the veteran returned in service with 
complaints of a stomach pain, but he did not seek any other 
treatment before his discharge.  The VA examiner also noted 
that the December 2001 gastroscopy revealed a normal mucosa 
in the esophagus, stomach, and duodenum and there was no 
mention of scarring from a healed laceration of the 
esophagus.  He stated that the gastroscopy report showing a 
normal esophageal mucosa made a persistent acid irritation 
unlikely as a cause of the veteran's swallowing difficulty.  
Further based on the veteran's pre-induction physical, he had 
a history of heartburn; in service, he had an episode of 
gastroenteritis, but no record of persistent stomach 
problems; and the barium swallow performed during the current 
examination revealed a normal functioning esophagus.  The 
examiner also noted that, for 20 years after military 
discharge, there were no records available regarding the 
veteran's gastrointestinal disability.  Therefore, the VA 
examiner opined that the persistent heartburn was less likely 
as not (less than 50/50 probability) to be related to, or 
caused by, the veteran's episode of gastroenteritis that 
occurred in service.

As the May 2006 VA examiner based his opinion on both 
examination of the veteran, and his review of the veteran's 
service and post-service medical records, the Board finds 
that this opinion-that the veteran's current 
gastrointestinal disability is less likely than not related 
to his service-is probative of the medical nexus question.  

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his current 
disability is related to his service.  Although the veteran 
stated, during his October 2004 Board hearing, that his 
private physician told him that his current disability is 
related to service, the veteran has not submitted any medical 
documentation of any such opinion, and his assertions as to 
what the physician allegedly told him does not constitute a 
competent medical opinion as to the required nexus.  See, 
e.g., Robinette v. Derwinski, 8 Vet. App. 69, 77-78 (1995).

C.  Both Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with each 
claim.  While the Board does not doubt the sincerity of the 
veteran's belief that his lung condition is related to 
exposure to asbestos in service, and that his current 
gastrointestinal disability is related to his service, these 
claims turn on a medical matter-here, the medical 
relationship between current disability and service.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, do not provide persuasive evidence in support of either 
claim.

For all the foregoing reasons, the claims for service 
connection for a lung disability, claimed as a residual of 
asbestos exposure, and for gastrointestinal disability, to 
include current residuals of an esophageal tear, must be 
denied.  In reaching these  conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a lung disability, claimed as a 
residual of asbestos exposure, is denied.

Service connection for a gastrointestinal disability, to 
include current residuals of an esophageal tear, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


